DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-16 are currently pending.  Claims 1 and 7 are amended.  Claims 14-16 are withdrawn as being drawn to a non-elected invention or species, there being no allowable generic or linking claim.  Claims 1-13 are examined on their merits in light of the elected species of N-oleoyl glutamate for component A, N-lauroyl glutamate for component B and N-palmitoyl glutamate for component C. 


Information Disclosure Statement 
The Information Disclosure Statement filed 8/24/2020 has been reviewed.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 


Rejections Withdrawn 

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  


Rejections Maintained 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN101688151 (4/14/2016).  

	All citations are to the English translation of CN101688151.

CN101688151 (CN) teaches a skin cleanser comprising 35-50% N-acyl glutamate, 35-50% N-lauroyl glutamate, N-palmitoyl glutamate and N-stearoyl glutamate, and 14-25% N-oleoyl glutamate. (See Abstract).  CN teaches that its skin cleanser cosmetic has a moist feeling, a good smooth feeling and has excellent foaming or lathering ability. (See Abstract).  CN teaches that the total amount of the mixture of 
N-lauroyl glutamate is the elected species of B and is also a N-saturated acyl acidic amino acid with the saturated acyl being a linear acyl having 8 to 14 carbon atoms (12 carbon atoms which falls within the 8 to 14) as called for in instant claim 1.  N-lauroyl glutamate is also an N-decanoyl acidic amino acid as called for in claims 4 and 5.  N-lauroyl glutamate is also an N-saturated acyl glutamic acid as called for in claim 7.  
N-oleoyl glutamate is the elected species of A and is also a N-unsaturated acyl acidic amino acid with the unsaturated acyl being a linear acyl having 8 to 20 carbon atoms (18 carbon atoms which falls within the 8 to 20) as called for in instant claim 1.  N-oleoyl glutamate is also an N-unsaturated acyl acidic amino acid with the unsaturated acryl is a linear acyl having 16 to 20 carbon atoms as called for in claim 2.  N-oleoyl glutamate is also an N-oleoyl acidic amino acid called for in instant claim 2.  N-oleoyl glutamate is also an N-unsaturated acyl glutamic acid called for in instant claim 2.  
N-palmitoyl glutamate is the elected species of C and is also a N-saturated acyl acidic amino acid with the unsaturated acyl being a linear acyl having 16 to 20 carbon atoms (16 carbon atoms which falls within the 16 to 20) as called for in instant claim 1.  N-palmitoyl glutamate is also an N-palmitoyl acidic amino acid as called for in claim 6.  N-palmitoyl glutamate is also an N-unsaturated acyl glutamic acid called for in instant claim 7.  CN teaches that its skin cleanser can contain a pH regulating agent.  

CN teaches that the total amount of the mixture of N-palmitoyl glutamate and N-stearoyl glutamate is 30-50%.  15% N-palmitoyl glutamate (C) and 50% N-lauroyl glutamate (B), results in the ratio of (C/B) is 0.30 which falls within the 0.00 to 0.32 range called for in instant claim 1.  15% N-palmitoyl glutamate (C) is less than 16% as called for in instant claim 1.
It would have been prima facie obvious to one of ordinary skill in the art making the CN cosmetic cleanser to use a sodium salt of the 35-50% N-acyl glutamate, 35-50% N-lauroyl glutamate, 15% palmitoyl glutamate, and 14-25% N-oleoyl glutamate, since CN teaches that it is preferred that the metal salts of N-acyl glutamic acid are used.  

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN101688151 (4/14/2016) as applied to claims 1-9 and 12 and further in view of      Hamano et al. US 6582687 (6/4/2003).      

The teachings of CN are described supra.  CN does not teach a pH.  This deficiency is remedied by the teachings of Hamano.
Hamano teaches a weak acid skin cleanser containing an alkali salt of N-acylamino acid, a betaine-based ampholytic surfactant, water, and an organic acid. The weak acid skin cleanser provides creamy and rich foaming, rapid rinsing, refreshing sensation during use, moist skin sensation after cleaning, and shelf stability of the base agent (separation, offensive odor, discoloration, etc.), and are free of increasing hardness over time at room temperature and below. (See Abstract).

It would have been prima facie obvious to one of ordinary skill in the art making the CN cosmetic cleanser to have a pH between 5 and 6.5 and to add a betaine-based ampholytic surfactant and an organic acid as taught by Hamano in order to have creamy and rich foaming, rapid rinsing, refreshing sensation during use, moist skin sensation after cleaning, and shelf stability of the base agent and to be free of  increasing hardness over time at room temperature and below as taught by Hamano.

 
Response to Arguments
Applicant’s arguments dated November 18, 2021 have been carefully reviewed and are found to be mostly unpersuasive.  
Applicants note the amendments to claims 1 and 7 that find support at [0030] of the specification. 
Applicants note the amendments to claim 7 to specify the number and nature of the referenced N-unsaturated acyl acidic amino acids and assert that the indefiniteness has been remedied.  The Examiner agrees and this rejection has been withdrawn above.
With respect to the obviousness rejections Applicants argue that considering the entirety of the disclosures in CN teaches away from the detergent composition of the 
Applicants argue that Hamano does not remedy these problems with CN.  

With the exception of Applicants’ argument that the indefiniteness is remedied by the amendments to the claims, Applicants’ arguments are not found to be persuasive.  
CN does not contain a teaching away.  CN teaches at [0007]  that when the total content of N-palmitoyl glutaminate and N- stearyl glutaminate is lower than 30% there is a variation in the smooth feeling and moist feeling of its cosmetics.  
The statement that there is variation in the smooth feeling and moist feeling does not amount to a teaching away because it does not discourage a skilled artisan from using less than 30%.  There is also no teaching away because there is no disparagement of the use of less than 30% total content of N-palmitoyl glutaminate and N- stearyl glutaminate.  
CN statement that there is variation in the smooth feeling and moist feeling is not a teaching away.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI).  A statement that there is variation does not criticize or discredit. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Additionally, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619